                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
 1                                                                         EASTERN DISTRICT OF WASHINGTON




 2
                                                                            Feb 12, 2019
                                                                                SEAN F. MCAVOY, CLERK


 3

 4

 5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 6

 7       KEVIN M N.,
                                                        NO: 1:18-CV-3076-RMP
 8                                  Plaintiff,
                                                        ORDER ADOPTING REPORT AND
 9             v.                                       RECOMMENDATION

10       COMMISSIONER OF SOCIAL
         SECURITY,
11
                                    Defendant.
12

13            BEFORE THE COURT is the Report and Recommendation issued by

14   Magistrate Judge Mary K. Dimke on January 28, 2019, ECF No. 24, recommending

15   that the parties’ Stipulated Motion for Remand, ECF No. 23, be granted. Plaintiff

16   Kevin M N. 1 and Defendant Commissioner of Social Security agree that the

17

18
     1
19       In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first

20   name and last initial, and, subsequently, Plaintiff’s first name only, throughout this

21   decision.


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 1
 1   Administrative Law Judge’s (“ALJ”) decision below should be reversed and

 2   remanded for further proceedings. ECF No. 23. No objection was filed.

 3           After reviewing the Report and Recommendation and relevant authorities, the

 4   Court finds the Magistrate Judge’s findings are correct. Accordingly, IT IS

 5   HEREBY ORDERED:

 6           1.    The Report and Recommendation, ECF No. 24, is ADOPTED in its

 7   entirety.

 8           2.    The Parties’ Stipulated Motion for Remand, ECF No. 23, is

 9   GRANTED.

10           3.    Plaintiff’s Motion for Summary Judgment, ECF No. 19, is DENIED as

11   moot.

12           4.    Judgment shall be entered in favor of Plaintiff.

13           5.    The ALJ’s decision is REVERSED. This matter is REMANDED to

14   the Commissioner of Social Security for further proceedings consistent with the

15   Report and Recommendation, pursuant to sentence four of 42 U.S.C. § 405(g).

16           6.    Pursuant to the parties’ Stipulation, on remand the ALJ is not limited to

17   the following actions, but will at least: (1) offer Plaintiff the opportunity for a

18   hearing; (2) further consider the opinions of nurse practitioner Cari Cowin pursuant

19   to 20 C.F.R. § 404.1527 (Tr. 389, 391–92, 395, 397–98, 404–05, 407, 411, 413,

20   415–22, 424–25, 428–30, 434–35, 437–40, 442, 444–45, 449–52, 454, 457, 488–

21   91); (3) consider the entire record, including but not limited to any new evidence


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 2
 1   introduced into the record following the remand; (4) further consider Plaintiff’s

 2   subjective complaints pursuant to 20 C.F.R. § 404.1529 and Social Security Ruling

 3   16-3p; (5) reevaluate Plaintiff’s residual functional capacity and other steps in the

 4   sequential evaluation process as necessary, including the need for supplemental

 5   vocational expert evidence; and (6) issue a new decision;

 6         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 7   Order and provide copies to counsel.

 8         DATED February 12, 2019.

 9
                                                 s/ Rosanna Malouf Peterson
10                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER ADOPTING REPORT AND RECOMMENDATION ~ 3
